Citation Nr: 1225647	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis of multiple joints to include the elbows, hands, knees and feet.

2.  Entitlement to service connection for arthritis of multiple joints, to include the elbows, hands, knees and feet.

3.  Entitlement to a disability rating in excess of 40 percent for arthritis and strain of the lumbar spine.

4.  Entitlement to a disability rating in excess of 20 percent for arthritis of the cervical spine.

5.  Entitlement to an increased rating in excess of 10 percent for tinnitus on an extraschedular basis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957 and from April 1965 to August 1990.  He was awarded the Purple Heart and Vietnam Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO.

In November 2010, the Board denied the Veteran claim for a rating in excess of 10 percent for the service-connected tinnitus and remanded other issues to the RO for additional development of the record.

In a May 2012 rating decision, the RO granted service connection for chronic headaches (claimed as the residual of a head injury) rated as 30 percent disabling, effective on September 18, 2007 and service connection for blindness of the left eye (claimed as the residual of a head injury) rated at a noncompensable level, effective on September 18, 2007.  Therefore, these claims are no longer on appeal.

A claim of secondary service connection for depression is found to have been raised during the November 2007 VA examination.  This matter is referred to the RO for appropriate action.

In September 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The claim of service connection for arthritis of multiple joints to include the elbows, hands, knees, and feet and the claim for an increased rating in excess of 10 percent for tinnitus on an extraschedular basis are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1990 rating decision, the RO denied the Veteran's claim of service connection for arthritis of multiple joints to include his elbows, hands, knees and feet.

2.  The evidence received since the March 1990 rating decision is neither cumulative nor repetitive of that previously considered, relates to an unestablished fact necessary to prove the claim, and raises a reasonable possibility of substantiating the claim of service connection for arthritis of multiple joints to include the elbows, hands, knees, and feet. 

3.  The service-connected low back disability is not shown to be manifested by more than forward flexion of the thoracolumbar spine limited of 30 degrees or less; unfavorable ankylosis of the thoracolumbar spine is not demonstrated.

4.  The service-connected cervical spine disability is shown to have been manifested by a functional loss due to pain and productive of a disability picture that more closely approximated that of forward flexion restricted to 15 degrees or less for the period of the appeal.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for arthritis of multiple joints to include the elbows, hands, knees, and feet.  38 U.S.C.A.§§ 5107, 5108, 7105 (West 2002); 38 C.F.R.§§ 3.102, 3.156(a) (2011).

2.  The criteria for the assignment of an increased rating in excess of 40 percent for the service-connected lumbar spine disability are not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), including Diagnostic Codes 5235-5243 (2011).

3.  The criteria for the assignment of an increased rating of 30 percent for the service-connected cervical spine disability have been met.   38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R.§§ 4.3, 4.7, 4.130 including Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.

The Veteran was provided VCAA notice in October 2007 prior to the initial adjudication of his claims in a March 2008 rating decision.  Additional VCAA letters were sent in August 2008, December 2010, November 2011, and July 2011
and April 2012.  

The VCAA letters indicated the types of evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran received notice pertaining to the downstream disability rating and effective date elements of the claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded VA examinations in November 2007 and March 2011.  These examinations are found to be thorough in nature and adequate for the purposes of deciding the claims.  

The reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

Further, the March 2011 VA examination substantially complied with the Board's prior remand and that the record is sufficient for a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Of significance is that the Veteran has not raised questions about the adequacy of the examination.  In fact, that Veteran has repeatedly stated in writing that the record is adequate to decide the appeal.

The Veteran testified at a hearing that focused on the elements necessary to substantiate his claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) (2011) and that the Board can adjudicate the claim based on the current record.  

All relevant evidence necessary for a resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA medical records, VA examination reports, private treatment records and the supporting statements and testimony from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  New and Material Evidence

To the extent that the action taken hereinbelow is favorable to the Veteran in reopening the previously denied claim of service connection, a discussion of VA's duties to notify and assist the Veteran in connection with this claim is not required at this time.

The RO denied the Veteran's claim of service connection for arthritis of multiple joints in a March 1990 rating decision.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal the decision in a timely manner.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1990 rating decision consisted of service treatment records, written statements, and an October 1990 VA examination.   

The evidence added to the record since the March 1990 rating decision includes the Veteran's hearing testimony and written statements, the VA treatment records dated since 1990; and the private treatment records showing treatment for rheumatoid arthritis.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disability.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay statements may also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

This evidence raises a reasonable possibility of substantiating the claim.  Therefore, claim is reopened.


III.  Increased Rating-In General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


III.  Increased Ratings for Lumbar and Cervical Spine

The Veteran is currently rated under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 as 40 percent disabled due to his service-connected lumbar spine disability and as 20 percent disable due to his service-connected cervical spine disability.  

Under this rating formula, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.

50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V). For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion are 0 to 30 degrees; and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The combined normal range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims held that criteria which provide a rating on the basis of loss of range of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to functional loss of the joints due to pain, etc.). Therefore, to the extent possible, the degree of additional disability caused by functional losses, such as pain, weakened movement, excess fatigability, or incoordination, should be noted in terms consistent with applicable rating criteria.

An August 2007 private treatment record noted symptoms of cervical dystonia and spasmodic torticollis.  He had difficulty with radicular pain that prevented him from walking straight.  The Veteran received Botox treatment.

An October 2007 VA treatment record noted that the Veteran had pain in the lower spine, weakness, and five bulging discs.  There was no numbness, tingling, loss of bowels or urinary incontinence.  The Veteran exercised to help with pain management.  His range of motion was limited.  The VA physical noted that the Veteran would not benefit from surgery.  The Veteran was given Neurontin.

A November 2007 VA treatment record noted that physical therapy was not beneficial. 

In a November 2007 VA examination, the Veteran stated that he was injured while serving in the Republic of Vietnam.  He reported that he could not play sports and had to hire a handyman to work around the house.  His symptoms were chronic without incapacitating events or flare-ups.

The Veteran had significant increased low back pain for the past 8 months that radiated to his lower extremities.  He had a history of traction, physical therapy and rehabilitation in the past.  He had no problems with his bowels, but felt that his bladder was affected in that he had problems with his stream (i.e., dribbling).  The VA examiner found that the bladder problems were more consistent with prostate disease than his back disability.  The Veteran wore a brace and used a cane.

Upon examination, the Veteran walked with a cane, slightly stooped over.  He did not have problems putting his socks on.  The lumbar spine was tender to percussion and he experienced pain radiating down his leg with pressure over the sciatic notches.  His knee jerk was 0 to 1+ bilaterally.  There was a decrease in the 5-gram monofilament sensation involving the feet, and vibratory sense was absent.  

There was noted to be decreased strength on testing of the hips, mainly because this caused increased pain.  There was decreased strength on flexion of the knees, but extension at the knees had normal strength.  There was also some pain with trying to do heel-to-toe walking that was not successful.

The Veteran's range of flexion was noted to be 0 to 30 degrees with pain at 10 degrees.  Extension was 0 to 5 degrees with pain at 5 degrees.  Left lateral flexion was 0 to 15 degrees with pain at 5 degrees.  Right lateral flexion was 0 to 10 degrees with pain at 5 degrees.  Rotation was 0 to 10 degrees, bilaterally, with pain at 5 degrees.  There was significant pain with repetitive range of motion, but minimal change in the range of motion.  He had very minimal range of motion to begin with and no significant change with repetition.  The VA examiner diagnosed the Veteran with degenerative arthritis of the lumbosacral spine.

A February 2008 VA treatment record noted that the Veteran received epidural steroid injections for back pain.  Another February 2008 VA treatment record noted that flexion, extension, rotation and side bending were at the maximum.  There was an increase in low back and leg pain.  He was diagnosed with DDD (degenerative disc disease) of the lumbar spine and radicular leg pain. 

A March 2008 MRI (magnetic resonance imaging) study showed mild to moderate disc space narrowing and associated osteophyte formation throughout the lumbar spine.  There as grade 1 anterolisthesis at L4-L5.  There was mild to moderate degenerative findings.  

A March 2008 private treatment record diagnosed the Veteran with lumbar intervertebral disc disorder.  The Veteran received an epidural steroid injection and reported having difficulty controlling his bowel and bladder function.  He had weakness in his legs.  The Veteran was diagnosed with lumbar facet syndrome, bilaterally.  He was on Vicodin.  It was recommended that he undergo radiofrequency ablation for pain management.

The submitted operative reports showed that the Veteran underwent epidural injections in 2008 for back pain.  (See the hospital records from Indiana Regional Medical Center dated in February, March and July 2008).  

The Veteran reported that his pain rendered him virtually immobile.  He did not have the strength to lift more than 5 lbs or walk more than 40 yards with a back brace and cane.  He reported having regular epidurals, wearing a back brace, using a cane, wearing a tens unit, and taking prescribed Lyrica, tramadol, and a host of other drugs, most recently Vicodin for pain management.  He also reported that his quality of life was extremely poor as he was unable to do even the most routine tasks or engage in recreational pursuits.  He could not do menial tasks; work in the yard; stand for more than a few minutes at a time; walk his dogs; play any recreational games; dance; or wash his car.   He had to shop in a wheelchair.  (See July 2008 Notice of Disagreement).

A July 2008 private treatment record reflected that the Veteran underwent radiofrequency rhizotomy of the lumbar facet nerves at L2, L3, L4, and L5 on the right side.  His preoperative diagnosis was that of lumbar facet syndrome.

A November 2009 VA treatment record noted that the low back pain was well controlled.

A January 2009 VA treatment record noted that the Veteran had lower back radicular pain, but had had a nerve "severance" procedure and had been without pain since then by taking prescribed pain medication.  (See also November 2008 VA treatment record).  

A February 2011 MRI showed L4-L5 grade I spondylolisthesis with moderately severe moderate central canal stenosis and central canal narrowing at L2-3 and L3-4 and degenerative central canal stenosis, mild-moderate at C5-6 and mild at C4-5 and C6-7.  There was substantial degenerative multi-level foraminal narrowing.

A March 2011 VA treatment record reflected a history of the following treatments: epidural injections, RF ablation of nerves, steroid trigger point injections, and the use of medications.  The Veteran was noted to use two canes and to be able to only walk for 5 to 8 minutes.  The low back disability prevented him from shipping, doing chores, exercising, playing sports, or recreating; had a severe effect on traveling, bathing, dressing, toileting; and had no effect on his feeding or grooming.

Upon examination the Veteran performed flexion to 40 degrees; extension to minus 10 degrees; right lateral flexion to 10 degrees (could only do lateral flexion one time due to severe pain); left lateral flexion to 5 degrees (could only do lateral flexion one time due to severe pain).  Right lateral rotation was to 20 degrees, and left lateral rotation was to 35 degrees.  There was ipsilateral sciatic leg pain.  

There was noted to be loss of lumbar lordosis, paraspinal tenderness, guarding, muscle spasm, and abnormal and spinal contour.  The Veteran was not able to stand on toes and heels.  There were decreased reflexes at the left knee.  His muscle strength was 4/5.  There was no muscle atrophy, and his muscle tone was normal.  His sensation was intact to light touch on lower extremities.  There was objective evidence of pain with motion and repetitive motion.  

With regard to the additional limitation of motion, the Veteran could not tolerate lateral bending more than once.  The VA examiner essentially stated that it was doubtful that the Veteran could tolerate even sedentary activity, except for a short period of time, due to pain and spasm.

Another March 2011 VA treatment record noted that the Veteran had paresthesias of feet likely related to lumbar spine condition.  Numbness and tingling of the left hand likely related to cervical condition.  Diffuse weakness of arms and legs was noted to likely be related to his spinal conditions.  

A March 2011 VA treatment record reflected that the cervical spine disability caused posterior and left sided neck pain with limited motion.  It prevented him from doing chores, shopping, exercising, playing sports, recreating, or traveling.  It had a moderate effect on dressing and grooming.  It had no effect on feeding or bathing, but had a severe effect on toileting.  

Upon examination, the Veteran was noted to have a slow, semi-crouched gait.  His flexion of the cervical spine was to 45 degrees; extension was to 5 degrees; lateral flexion was to 10 degrees; rotation was to 45 degrees on the right and 35 degrees of the left.  There was no tenderness, crepitus or paraspinal tension.  There was decreased muscle strength and sensation and evidence of pain with active motion mostly at the extremes.  There was no objective evidence of pain following repetitive motion.  There was also no additional limitation of upon repetitive range of motion.  

At a March 2011 VA examination, the Veteran reported having pain and decreased mobility of the neck.  He reported injuring his cervical spine in Vietnam and several years later developing acute arm pain.  He was treated with traction.  He also wore a neck brace.  He had poor hand grasping.  He reported having chronic symptoms without capacitating episodes.  He could not look up and had to turn his whole body to look to the side.  He had sharp occasional pain that went down the left arm and lasted for about one hour.  This occurred approximately every four to six weeks.  He received Botox injections every three months without improvement.  He also reported having vertigo.

Upon examination, the Veteran's neck was not tender to palpation.  His vibratory sense was intact in the hands.  There was decreased sensation of the left hand with 5 gram monofilament in the anterior three fingers.  Flexion was performed from 0 to 40 degrees with pain at 40 degrees.  Extension was from 0 to 25 degrees with pain at 25 degrees.  Right rotation was from 0 to 50 degrees with pain at 50 degrees.  There was pain with the range of motion, but no additional loss of range of motion with repetition.  The examiner diagnosed degenerative arthritis of the cervical spine.

At the September 2010 hearing, the Veteran testified that he had back pain that radiated into his extremities and numbness and had to use a cane for balance.  He testified about being told by a health care provider that he might need a TENS unit for his neck.  (See Hearing Transcript pp. 22).

Overall, the VA examinations do not show that the Veteran is experiencing ankylosis of the entire thoracolumbar spine.  His forward flexion ranged from 0 to 30-40 degrees with pain.  On repetitive testing, there was no limitation due to painful motion, fatigue, weakness or incoordination. There were no incapacitating episodes in the past 12 months requiring hospitalization or surgeries. 

A higher rating is not warranted as there is no evidence of unfavorable ankylosis of the thoracolumbar spine.  Nor is there evidence of incapacitating episodes requiring bed rest prescribed by a physician.  

The evidence shows that the service-connected low back disability is manifested by pain and severe limitation of motion.  Although he reports being forced to rest due to back pain, this is not suggestive of incapacitating episodes, defined as a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 1.  There is no evidence of bed rest prescribed by a physician.  Moreover, there is no showing of incapacitating episodes that have a total duration of at least 6 weeks during a 12-month period.

Furthermore, there is no evidence of spinal ankylosis of the entire thoracolumbar spine.  Although the evidence reveals that the range of spinal motion is extremely limited due to pain, he is able to maintain some range of motion as noted during his examinations.

As noted, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 5. (Emphasis added).

The thoracolumbar spine is not shown to be fixed in flexion or extension in this case.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

However, where, as here, a Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires unfavorable ankylosis, these regulations are not for application.  See Johnston, 10 Vet. App. at 85.

With regard the cervical spine, the service connected disability picture is found to more nearly resemble the criteria for the assignment of a 30 percent rating as the result of functional loss due to pain for the entire period of the appeal.

When examined by VA in November 2007, the Veteran exhibited an actual range of forward flexion from 0 to 30 degrees.  However, as with the later VA examination, the Veteran also demonstrated a significant underlying functional deficit related to pain.  He reported having severe and constant pain and a burning pain that radiated into both arms. He could not look up and had to turn his whole body to look to the side.  Significantly, he reported having difficulty with activities of daily living that involved the cervical spine.  

The Veteran clearly voiced complaints of limited movement of his neck that had been progressively comprised by pain and repetitive activity related to the service- connected degenerative changes of the cervical spine.  

Accordingly, on this record, the Board finds that an increased rating of 30 percent for the service-connected cervical spine disability is assignable for the period of the appeal.
.
In addition, the Veteran has already been assigned separate disability ratings for radiculopathy of both upper and lower extremities

In sum, the service-connected chronic low back disability is not shown to be manifested by more than forward flexion of the thoracolumbar spine limited to 30 degrees or less or fixation of the entire thoracolumbar spine.  

Accordingly, on this record, a rating in excess of 40 percent for the service-connected lumbar spine disability must be denied.

However, the service-connected cervical spine disability is shown to have been manifested by a functional loss due to pain that is consistent with forward flexion restricted to 15 degrees or less for the period of the appeal.  Thus, on this record, a rating of 30 percent for the cervical spine disability is warranted.

Finally, consideration has been given to the assignment of a higher evaluation on an extraschedular basis, under 38 C.F.R. § 3.321(b) (1).  However, a basis for considering an extraschedular rating is not shown.  

Neither service-connected disability is found to have presented an exceptional or unusual disability picture that would render the application of the established rating standards impractical in this case.  Hence, a referral for extraschedular consideration is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for arthritis of multiple joints to include the elbows, hands, knees, and feet, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

An increased rating in excess of 40 percent for the service-connected arthritis of the lumbar spine is denied.

An increased rating of 30 percent, but no more for the service-connected cervical spine disability for the entire period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.



REMAND

The Veteran has yet to have been afforded a VA examination with respect to his claim of service connection for arthritis of multiple joints to include the elbows, hands, knees and feet.  

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In light of the in-service injuries, diagnosis of arthritis, and the assertions of having a continuity symptomatology since service, the claim must be remanded for additional development pursuant to 38 C.F.R. § 3.159(c) (4).

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the service-connected tinnitus, the Director of Compensation Service stated that the headache and tinnitus claims were inextricably intertwined and that he could not provide a decision without a determination as to whether the Veteran's headache disorder was service connected.  

A May 2012 rating decision granted service connection for chronic headaches (claimed as residual of head injury) and assigned a 30 percent rating, effective on September 18, 2007.  Hence, in light of this determination, the case should be returned to the Director of Compensation for further comment.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all sources of medical treatment for the claimed arthritis of multiple joints to include the elbows, hands, knees and feet since service.  The Veteran should be asked to provide the necessary authorization for the release of all records from any identified health care provider.  All records and/or responses should be incorporated into the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  The RO then should undertake to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed arthritis of multiple joints.  

The claims file and a copy of this remand should be made available to the examiner for review.  All indicated testing should be performed.   

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not that any current disability manifested by arthritis of multiple joints to include the elbows, hands, knees and feet is due to an event or incident of the Veteran's extensive period of active service.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


